      Case 2:19-cv-00096-BNW Document 27
                                      26 Filed 05/05/20
                                               05/04/20 Page 1 of 5



 1   Cyrus Safa
     Attorney at Law: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Leonard Stone
 6   Attorney at Law: 5791
     Shook & Stone, Chtd.
 7   710 South 4th Street
     Las Vegas, NV 89101
 8   Tel.: (702) 385-2220
     Fax: (702) 384-0394
 9   E-mail: JGonzalez@shookandstone.com
10
     Attorneys for Plaintiff
11   Stephen J. Schultz
12                        UNITED STATES DISTRICT COURT
13                               DISTRICT OF NEVADA
14
15   STEPHEN J. SCHULTZ,                     )   Case No.: 2:19-cv-00096-BNW
                                             )
16                Plaintiff,                 )   STIPULATION AND {PROPOSED}
                                             )   ORDER FOR THE AWARD AND
17         vs.                               )   PAYMENT OF ATTORNEY FEES
                                             )   AND EXPENSES PURSUANT TO
18   ANDREW SAUL,                            )   THE EQUAL ACCESS TO JUSTICE
     Commissioner of Social Security,        )   ACT, 28 U.S.C. § 2412(d) AND
19                                           )   COSTS PURSUANT TO 28 U.S.C. §
                  Defendant.                 )   1920
20                                           )
                                             )
21
22         TO THE HONORABLE BRENDA WEKSLER, MAGISTRATE JUDGE
23   OF THE DISTRICT COURT:
24         IT IS HEREBY STIPULATED by and between the parties through their
25   undersigned counsel, subject to the approval of the Court, that Stephen J. Schultz
26   be awarded attorney fees and expenses in the amount of two thousand three
27
                                             -1-
28
         Case 2:19-cv-00096-BNW Document 27
                                         26 Filed 05/05/20
                                                  05/04/20 Page 2 of 5



 1   hundred dollars ($2,300.00) under the Equal Access to Justice Act (EAJA), 28
 2   U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This amount represents
 3   compensation for all legal services rendered on behalf of Plaintiff by counsel in
 4   connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
 5           After the Court issues an order for EAJA fees to Stephen J. Schultz, the
 6   government will consider the matter of Stephen J. Schultz's assignment of EAJA
 7   fees to Cyrus Safa. The retainer agreement containing the assignment is attached
 8   as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability
 9   to honor the assignment will depend on whether the fees are subject to any offset
10   allowed under the United States Department of the Treasury's Offset Program.
11   After the order for EAJA fees is entered, the government will determine whether
12   they are subject to any offset.
13           Fees shall be made payable to Stephen J. Schultz, but if the Department of
14   the Treasury determines that Stephen J. Schultz does not owe a federal debt, then
15   the government shall cause the payment of fees, expenses and costs to be made
16   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
17   executed by Stephen J. Schultz.1 Any payments made shall be delivered to Cyrus
18   Safa.
19           This stipulation constitutes a compromise settlement of Stephen J. Schultz's
20   request for EAJA attorney fees, and does not constitute an admission of liability on
21   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
22   shall constitute a complete release from, and bar to, any and all claims that Stephen
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                              -2-
28
      Case 2:19-cv-00096-BNW Document 27
                                      26 Filed 05/05/20
                                               05/04/20 Page 3 of 5



 1   J. Schultz and/or Cyrus Safa including Law Offices of Lawrence D. Rohlfing may
 2   have relating to EAJA attorney fees in connection with this action.
 3         This award is without prejudice to the rights of Cyrus Safa and/or the Law
 4   Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
 5   42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 6   DATE: May 1, 2020               Respectfully submitted,
 7                                   LAW OFFICES OF LAWRENCE D. ROHLFING
 8                                        /s/ Cyrus Safa
                                 BY: __________________
 9                                  Cyrus Safa
                                    Attorney for plaintiff Stephen J. Schultz
10
11   DATE: May 1, 2020
12                                   NICHOLAS A. TRUTANICH
                                     United States Attorney
13
14                                         /s/ Asim Modi
15
                                     ASIM MODI
16                                   Special Assistant United States Attorney
                                     Attorneys for Defendant ANDREW SAUL,
17                                   Commissioner of Social Security
                                     (Per e-mail authorization)
18
19
20         IT IS SO ORDERED

21
22   DATE: 5/5/2020

23                            ___________________________________
                              THE HONORABLE BRENDA WEKSLER
24                            UNITED STATES MAGISTRATE JUDGE

25
26
27
                                             -3-
28
      Case 2:19-cv-00096-BNW Document 27
                                      26 Filed 05/05/20
                                               05/04/20 Page 4 of 5



 1                                 PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3         I am employed in the county of Los Angeles, State of California. I am over
 4   the age of 18 and not a party to the within action. My business address is 12631
 5   East Imperial Highway, Suite C-115, Santa Fe Springs, California 90670.
 6         On this day of May 1, 2020, I served the foregoing document described as
 7   STIPULATION FOR THE AWARD AND PAYMENT OF ATTORNEY FEES
 8   AND EXPENSES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT,
 9   28 U.S.C. § 2412(d) AND COSTS PURSUANT TO 28 U.S.C. § 1920 on the
10   interested parties in this action by placing a true copy thereof enclosed in a sealed
11   envelope addressed as follows:
12   Mr. Stephen J. Schultz
     867 N. Lamb Blvd. #144
13   Las Vegas, NV 89110
14         I caused such envelope with postage thereon fully prepaid to be placed in the
15   United States mail at Santa Fe Springs, California.
16         I declare under penalty of perjury under the laws of the State of California
17   that the above is true and correct.
18         I declare that I am employed in the office of a member of this court at whose
19   direction the service was made.
20
     Cyrus Safa ___             /s/ Cyrus Safa____________
     TYPE OR PRINT NAME
21                                                  SIGNATURE


22
23
24
25
26
27
28
      Case 2:19-cv-00096-BNW Document 27
                                      26 Filed 05/05/20
                                               05/04/20 Page 5 of 5



 1                          CERTIFICATE OF SERVICE
                       FOR CASE NUMBER 2:19-CV-00096-BNW
 2
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the

 4   Court for this court by using the CM/ECF system on May 4, 2020.
 5         I certify that all participants in the case are registered CM/ECF users and
 6
     that service will be accomplished by the CM/ECF system, except the plaintiff
 7
     served herewith by mail.
 8
 9                              /s/ Cyrus Safa
                                _______________________________
10
                                Cyrus Safa
11                              Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
